DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear what is meant by, “curvedly extends.”  This phrase needs to be described in more detail.
As to claim 9, the phrase, “and between the electrode assembly,” of line 3 is redundant and should be removed because the first electrode assembly and second electrode assembly is already recited prior to that phrase.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (WO Publication 2017/148612) (U.S. Patent Publication 2019/0067670 will be used for numbered paragraphs) in view of Kim (U.S. Patent Publication 2013/0095372).
Enomoto discloses a secondary battery comprising: a container having an opening, a wound electrode assembly housed in the container, and a lid structural body comprising a negative electrode terminal and a positive electrode terminal that closes the opening of the container where the uncoated regions of the electrode assembly are sitting (Paragraphs 0035-0036 and Fig. 1), as recited in claims 1 and 8 of the present invention.  Enomoto also discloses that a positive current collector connects an uncoated portion of the positive electrode of the electrode assembly with the positive electrode terminal and that a negative current collector connects an uncoated portion of the negative electrode of the electrode assembly with the negative electrode terminal, and that the current collector is welded to the uncoated portion (Paragraphs 0064, 0065, 0076), as recited in claim 1 of the present invention.  Enomoto teaches that each current collector comprises a first flat plate 152 that is welded to the electrode assembly, a second flat plate 151 that is connected to the electrode terminal, and a portion in between the first and second flat plates that connects the two plates (Paragraph 0068-0069 and Fig. 4), as recited in claim 1 of the present invention.  
Enomoto fails to disclose that the second plate comprises a fuse portion, that the fuse portion comprises a fuse having a width that is narrower than the width of the first plate, that a second electrode assembly is placed into the container next to the first electrode assembly, and that the width of the first plate is extended so that one side connects to the first electrode assembly and the other side connects to the second electrode assembly. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the second plate of Enomoto could comprise a fuse portion with a small width fuse because Kim teaches that the fuse prevents further problems from occurring when there is a short circuit.  It also would have been obvious to one of ordinary skill in the art that a plurality of electrode assemblies could have been placed in the container of Enomoto because Kim teaches that a larger battery can be formed in this manner for use in larger devices, such as a motor in a vehicle.  Finally, it would have been obvious to one of ordinary skill in the art that the width of the first plate could be extended to connect to each electrode assembly because Kim teaches that this allows for a single current collector to be used to connect a plurality of uncoated regions of a plurality of electrode assemblies to a single terminal for proper use of the battery.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (WO Publication 2017/148612) (U.S. Patent Publication 2019/0067670 will be used for numbered paragraphs) in view of Kim (U.S. Patent Publication 2013/0095372) as applied to claims 1-3, 5, 6, 8 and 9 above, and further in view of Matsumoto (U.S. Patent Publication 2016/0164133).
The teachings of Enomoto and Kim have been discussed in paragraph 5 above.
Enomoto and Kim fail to disclose that the first plate comprises a jig hole for ultrasonic welding the uncoated region of the electrode assembly to the plate.
Matsumoto discloses the use of ultrasonic welding to connect a current collector to an uncoated region of an electrode assembly comprising formed in a hole in the surrounding plate so that an ultrasonic welding jig can be placed in the hole to hold the plate in place during welding (Paragraph 0077 and Fig. 8), as recited in claim 4 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used ultrasonic welding to connect the first plate of Enomoto to the electrode assembly because Matsumoto teaches that this is one common form of welding for connecting metallic plates to uncoated regions of an electrode assembly.  It also would have been obvious to one of ordinary skill in the art to have formed a hole in the first plate of Enomoto for the ultrasonic welding jig because Matsumoto teaches that this is how the welding machine keeps the plate in place so that it is welded properly to the electrode assembly.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (WO Publication 2017/148612) (U.S. Patent Publication 2019/0067670 will be used for  as applied to claims 1-3, 5, 6, 8 and 9 above, and further in view of Kwak (U.S. Patent Publication 2016/0336581).
The teachings of Enomoto and Kim have been discussed in paragraph 5 above.
Enomoto and Kim fail to disclose that the middle connecting portion has a width corresponding to a width of the second plate.
Kwak discloses a rechargeable battery comprising a case accommodating an electrode assembly, a cap assembly comprising terminals that closes the case, and a current collecting plate that connects the electrode assembly to the terminals (Paragraph 0011).  Kwak also discloses that the current collecting plate comprises a first plate 121 that connects to the electrode assembly, a middle connecting pin connection unit 122, and a terminal connection unit 123 (Paragraph 0041).  Kwak shows in Fig. 3 that the width of the unit 122 is the same as the unit 123, which are both smaller than the width of the unit 121, as recited in claim 7 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the connecting region of Enomoto could have the same width as the second plate because Kwak teaches that the size of the plates depends on the size of the region that it is connected to.  Thus, a smaller terminal connecting region would allow for the terminal connecting plate to the have the same width as the middle connecting region, as shown in Kwak.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722